—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lebowitz, J.), rendered July 12, 1996, convicting him of robbery in the third degree, unauthorized use of a vehicle in the second degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly determined that the police officer who stopped the defendant had reasonable suspicion that the defendant was engaged in criminal activity (see, People v Hicks, 68 NY2d 234; People v Cummings, 245 AD2d 462). The officer’s decision to draw his weapon before approaching the defendant did not elevate the initial encounter into an arrest (see, People v Chestnut, 51 NY2d 14, 21, cert denied 449 US 1018; People v Price, 194 AD2d 634). Nevertheless, the defendant’s statement to the officer upon being detained provided the officer with the probable cause necessary to place the defendant under arrest (see, People v Pincus, 184 AD2d 666).
Additionally, we note that the court did not improvidently exercise its discretion in adjudicating the defendant a persistent felony offender. The record reveals that the court was aware of the relevant factors to be considered and its determination is amply supported by the record (see, People v Jones, 134 AD2d 451; People v Drummond, 104 AD2d 825; People v Oliver, 96 AD2d 1104, affd 63 NY2d 973). Moreover, the court complied with the mandates of CPL 400.20 in holding the persistent felony offender hearing.
*349The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Copertino and Santucci, JJ., concur.